DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/04/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/08/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 2 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (KR 10-2014-0034537) as set forth in the Non-Final Rejection filed 02/08/22 is overcome by the cancellation of the claims.

5.	The rejection of Claims 1, 4, and 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (KR 10-2014-0034537) as set forth in the Non-Final Rejection filed 02/08/22 is NOT overcome by the Applicant’s amendments.

6.	The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Pyo et al. (KR 10-2014-0034537) as set forth in the Non-Final Rejection filed 02/08/22 is overcome by the cancellation of the claim.

7.	The rejection of Claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Pyo et al. (KR 10-2014-0034537) as set forth in the Non-Final Rejection filed 02/08/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 4-6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites the following variables:  R1-4, A, and B; however, they are nowhere found in the structural formulae.  The Office has presently ignored the significance of R1-4, A, and B for the purpose of this Examination.
Corrections are required.

10.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation “R1 to R4 are independently selected from the group consisting of a hydrogen atom, a halide . . .,” and the claim also recites “wherein R1 to R4 are independently selected from the group consisting of a methyl group, a fluoride and 

    PNG
    media_image1.png
    154
    110
    media_image1.png
    Greyscale
,” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (KR 10-2014-0034537).
	Pyo et al. discloses the following compound:

    PNG
    media_image2.png
    164
    157
    media_image2.png
    Greyscale

(page 13) such that it corresponds to the following Applicant’s formula:

    PNG
    media_image3.png
    65
    144
    media_image3.png
    Greyscale

(with Y = NAr (with Ar = unsubstituted aryl group having 6 carbon atoms (phenyl)), X = CR5R6 (with R5-6 = unsubstituted alkyl having 1 carbon atom (methyl)), and P = NAr (with Ar = unsubstituted aryl group having 6 carbon atoms (phenyl))).  Pyo et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), electron-injecting layer (70), and cathode (80) for the construction of flat panel (inherently a backlight) displays (Fig. 1; pages 5 and 11-12 of the Machine Translation); its inventive compounds comprise the light-emitting layer as host material and/or as material comprising any one of the following layers:  hole-injecting layer, hole-transporting layer, electron-blocking layer, hole-blocking layer, electron-transporting layer, and electron-injecting layer (pages 7 and 10 of the Machine English translation).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1, 4, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106467531 A).
	Tang et al. discloses compounds of the following form:

    PNG
    media_image4.png
    74
    268
    media_image4.png
    Greyscale

([0009]) where R1-2 = hydrogen or any one of the following:

    PNG
    media_image5.png
    115
    587
    media_image5.png
    Greyscale

([0016]).  An embodiment is disclosed:

    PNG
    media_image6.png
    144
    166
    media_image6.png
    Greyscale

(page 16).  However, Tang et al. does not explicitly disclose an embodiment that fully reads on any one of Applicant’s formulae.  Nevertheless, it would have been obvious to modify compound (15) such that it corresponds to any one of the following Applicant’s formulae:

    PNG
    media_image7.png
    63
    171
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    61
    160
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    61
    140
    media_image9.png
    Greyscale

(with X = NAr (with Ar = substituted aryl group having 10 carbon atoms (substituted naphthyl)), Y = O, P = CR5R6 (with R5-6 = unsubstituted alkyl group having 1 carbon atom (methyl)), and Q = single bond).  The motivation is provided by the fact that the modification merely involves change in the connection point of the 9,9’-dimethylfluorenyl group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Tang et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
Tang et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode for the construction of flat panel (inherently a backlight) displays ([0004], [0006], [0008], [0211]); its inventive compounds comprise the light-emitting layer as host material ([0010], [0209]).  Notice that the light-emitting layer, as a site of electron-hole recombination, is also inherently a hole-blocking layer.

Allowable Subject Matter
16.	Claim 7 is allowed.
The closest prior art is provided by Pyo et al. (KR 10-2014-0034537), which  discloses compounds of the following form:

    PNG
    media_image10.png
    337
    333
    media_image10.png
    Greyscale

([0011]) where X1-10 = hydrogen or substituent, L = single bond or linking group, Ar = substituted or unsubstituted aryl group having 6-40 carbon atoms, and n = integer of 0-3 (pages 7-8 of the Machine Translation).  An embodiment is disclosed:

    PNG
    media_image2.png
    164
    157
    media_image2.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Pyo et al. singly nor in combination with any other prior art provides sufficient motivation to produce the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups present on the condensed (hetero)cyclic groups.

Response to Arguments
17.	Applicant’s arguments on pages 19-23 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786